EXHIBIT 10.20
 
REIMBURSEMENT AGREEMENT AND MUTUAL RELEASE
 
This Reimbursement Agreement and Mutual Release (this “Agreement”) is made and
entered into as of June 23, 2011 (the “Effective Date”), by and among Strategic
Turnaround Equity Partners, L.P. (Cayman), a Cayman Islands limited partnership
(“STEP”), Bruce R. Galloway (“Galloway”), Seth M. Lukash (“Lukash”), Gary L.
Herman (“Herman”), RexonGalloway Capital Growth, a New Jersey limited liability
company (“RexonGalloway”), Jacombs Investments, Inc., a Delaware corporation
(“Jacombs Investments”), FBR, Inc., a New York corporation (“FBR”), United
American Healthcare Corporation, a Michigan corporation (“UAHC”), Tom A. Goss
(“Goss”), St. George Investments, LLC, an Illinois limited liability company
(“St. George”), John M. Fife (“Fife”), Fife Trading, Inc., an Illinois
corporation (“Fife Trading”), Iliad Research and Trading, L.P., a Delaware
limited partnership (“Iliad Research and Trading”), Iliad Management, LLC, a
Delaware limited liability company (“Iliad Management”), Chicago Venture
Partners, L.P., an Illinois limited partnership (“Chicago Venture Partners”),
Pulse Systems Corporation, a California corporation (“Pulse Systems”), The Dove
Foundation, an Illinois trust (“Dove”), Thomas J. Fleming (“Fleming”), on behalf
of himself and his law firm Olshan Grundman Frome Rosenzweig & Wolosky LLP (but
only for purposes of Section 10 and not for any other provision).
 
(STEP, Galloway, Lukash, Herman, RexonGalloway, Jacombs Investments and FBR are
referred to collectively as the “STEP Parties”; UAHC and Goss are referred to
collectively as the “Michigan Parties”; St. George, Fife, Fife Trading, Iliad
Research and Trading, Iliad Management, and Chicago Venture Partners are
referred to collectively as the “Fife Parties”; the Michigan Parties, the Fife
Parties, Pulse Systems and Dove are referred to collectively as the “UAHC
Parties”; and the STEP Parties and the UAHC Parties are referred to collectively
as the “Parties.”)
 
RECITALS
 
WHEREAS, on March 31, 2010, STEP filed an action against UAHC, St. George, Fife,
Fife Trading, Iliad Research and Trading, Iliad Management and Goss in the U.S.
District Court for the Eastern District of Michigan in the matter styled
Strategic Turnaround Equity Partners, L.P. v. Fife et al., Case No. 10-CV-11305;
 
WHEREAS, on June 28, 2010, such federal court action was dismissed on
jurisdictional grounds;
 
WHEREAS, on July 2, 2010, STEP filed an action against UAHC in the Circuit Court
for Wayne County, Michigan, in Case No. 10-007629-CZ, seeking a mandatory
injunction regarding the holding of UAHC’s annual shareholders’ meeting.
 
WHEREAS, on July 21, 2010, the Wayne County Circuit Court entered a final
judgment, ordering UAHC to hold its shareholders’ meeting on the date UAHC had
previously selected (September 30, 2010) and ordering the record date that had
been selected by UAHC (September 1, 2010).
 
WHEREAS, on August 13, 2010, STEP and Galloway filed an action against UAHC, St.
George, Fife, Chicago Venture Partners, Pulse Systems and Dove in the Circuit
Court for Wayne County, Michigan in the matter styled Strategic Turnaround
Equity Partners, L.P. v. United American Healthcare Corporation, et al., Case
No. 10-009344-CZ;
 
WHEREAS, on September 24, 2010 and October 6, 2010, the Wayne County Circuit
Court entered orders dismissing with prejudice such state court action;
 
WHEREAS, on October 15, 2010, STEP and Galloway filed an appeal of the orders
dismissing such state court action in the Michigan Court of Appeals, in Case No.
300703 (the aforementioned federal court action, two state court actions and
state court appeal are referred to collectively as the “Michigan Actions”);
 
WHEREAS, Galloway is a resident of New York and (a) a Director of UAHC, (b) a
principal of RexonGalloway, (c) a principal of Jacombs Investments, and (d) a
Managing Member of Galloway Capital Management LLC, which is the General Partner
of STEP;
 
WHEREAS, Lukash is a resident of Connecticut and an adviser to, STEP which is in
the business of investing primarily in publicly traded companies.
 
WHEREAS, Herman is a resident of New York, a Managing Member of Galloway Capital
Management LLC and a principal of FBR;
 
WHEREAS, Goss is a Director of UAHC;
 
WHEREAS, Fife is (a) the Chairman, Chief Executive Officer and President of
UAHC, (b) the President of CVM, which is the Manager of Chicago Venture
Management, L.L.C., which in turn is the General Partner of Chicago Venture
Partners (a shareholder of UAHC), and (c) the President of Fife Trading, which
is the Manager of (i) St. George (a shareholder of UAHC) and (ii) Iliad
Management, which is the General Partner of Iliad Research and Trading (a former
shareholder of UAHC);
 
WHEREAS, Pulse Systems Corporation and The Dove Foundation are also shareholders
of UAHC;
 
WHEREAS, Thomas J. Fleming is a Partner at the law firm of Olshan Grundman Frome
Rosenzweig & Wolosky LLP, which represents STEP and Galloway; and
 
WHEREAS, the Parties desire to avoid the expense, inconvenience and distraction
of further litigation and seek to amicably resolve their disputes, and to settle
any and all actions between them (including without limitation the Michigan
Actions, the “Litigation”);
 
NOW, THEREFORE, with the above recitals incorporated in this Agreement, the
Parties agree as follows:
 
1. General Releases.  In exchange for $10,000, of which $5,000 is to be paid
pursuant to Section 2(b) by UAHC, on behalf of the UAHC Parties other than the
Fife Parties, and $5,000 is to be paid pursuant to Section 2(c) by St. George on
behalf of the Fife Parties, in each case to STEP on behalf of the STEP Parties,
the Parties agree as follows:
 
a. Each STEP Party, on its, his or their own behalf, and on behalf of its, his
or their heirs, beneficiaries, agents, executors, administrators, officers,
directors, employees, parent companies, subsidiaries, Affiliates (as defined
below in this Section 1(a)), successors, predecessors, attorneys,
representatives, shareholders, members, partners, insurers, creditors, sureties
and assigns (collectively, “Principals and Affiliates”), hereby fully,
completely and forever releases each UAHC Party and its, his or their Principals
and Affiliates from any and all liabilities, demands, causes of action, costs,
expenses, attorney’s fees, damages, indemnities, claims and obligations of every
kind and nature, at law, in equity or otherwise, whether known or unknown,
suspected or unsuspected, disclosed or undisclosed as of the Closing (defined in
Section 7 below), including without limitation any claims arising from or
related to (i) any issues in the Litigation or (ii) the Stock Purchase Agreement
(as defined in Section 2(d) below) or the transaction contemplated thereby,
except in each case any breach of a representation or warranty in the Stock
Purchase Agreement that survives the consummation of such transaction.  An
“Affiliate” with respect to a specified person means (y) any person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified person and (z) any
family member, including any parent, sibling or child, of the specified person.
 
b. Each UAHC Party, on its, his or their own behalf, and on behalf of its, his
or their Principals and Affiliates, hereby fully, completely and forever
releases each STEP Party and its, his or their Principals and Affiliates from
any and all liabilities, demands, causes of action, costs, expenses, attorney’s
fees, damages, indemnities, claims and obligations of every kind and nature, at
law, in equity or otherwise, whether known or unknown, suspected or unsuspected,
disclosed or undisclosed as of the Closing, including without limitation any
claims arising from or related to (i) any issues in the Litigation or (ii) the
Stock Purchase Agreement or the transaction contemplated thereby, except in each
case any breach of a representation or warranty in the Stock Purchase Agreement
that survives the consummation of such transaction.
 
2. Consideration.
 
a. The mutual rights, obligations and promises contained herein, the sufficiency
of which the Parties hereby expressly acknowledge and accept.
 
b. UAHC, on behalf of the UAHC Parties other than the Fife Parties, shall pay
STEP, on behalf of the STEP Parties, the amount of $5,000 in exchange for the
mutual releases set forth in Section 1.
 
c. St. George, on behalf of the Fife Parties, shall pay STEP, on behalf of the
STEP Parties, the amount of $5,000 in exchange for the mutual releases set forth
in Section 1.
 
d. St. George shall purchase the 774,151 shares of UAHC common stock owned by
various STEP Parties at a price of $0.20112 per share for the total amount of
$155,697.25 at the Closing, on the terms and subject to the conditions set forth
in that certain Stock Purchase Agreement to be entered into by and among St.
George and such STEP Parties and to be effective at the Closing (the “Stock
Purchase Agreement”).
 
e. St. George, on behalf of the UAHC Parties, shall pay to STEP, on behalf of
the STEP Parties, the amount of $225,409.64 at the Closing, which amount is
one-half of the amount of $450,819.27 (the “Reimbursement Amount”) that the STEP
Parties are to be reimbursed for expenses incurred in connection with the proxy
contest for the election of directors to UAHC’s Board of Directors (the “Board”)
in 2010.
 
f. UAHC, on behalf of the UAHC Parties, shall pay to STEP, on behalf of the STEP
Parties, the amount of $225,409.64 (which amount is one-half of the
Reimbursement Amount) as set forth in this Section 2(f), but (except as set
forth in this Section 2(f)) only out of proceeds from the sale of artwork owned
by UAHC (“Artwork”).  A schedule setting forth the Artwork is attached as
Exhibit A to this Agreement.  All proceeds from the sale of Artwork will be paid
first to UAHC.  UAHC shall then pay STEP, promptly after its receipt of proceeds
from each sale of Artwork, (i) an amount equal to 50% of such proceeds net of
any commissions for such sale, until the aggregate amount paid to STEP for such
sale(s) equals $160,000, and thereafter (ii) an amount equal to 100% of such
proceeds net of any commissions for such sale, until the aggregate amount paid
to STEP for such sale(s) equals $225,409.64.  UAHC, on behalf of the UAHC
Parties, shall pay to STEP, on behalf of the STEP Parties, the remaining
balance, if any, of the $225,409.64 owed pursuant to this Section 2(f),
regardless of whether such remaining balance can be paid out of proceeds from
the sale of Artwork, on the earlier of (x) five (5) business days after UAHC’s
receipt of an aggregate amount of $225,409.64 or more from the escrowed funds
paid by UAHC to John Ford & Associates (the “Tennessee Escrow”), (y) June 30,
2012, and (z) five (5) business days after the refinancing of the entire amount
of then-outstanding principal and accrued interest on the loan from Fifth Third
Bank, a Michigan banking corporation (“Lender”), to Pulse Systems, LLC, a
Delaware limited liability company and wholly owned subsidiary of UAHC
(“Borrower”), pursuant to the Loan and Security between Lender and Borrower
dated March 31, 2009, as amended.  STEP or any of its Principals and Affiliates
may assist UAHC in the process of selling Artwork.  The STEP Parties acknowledge
and agree that, notwithstanding anything to the contrary in this Section 2(f),
UAHC may pay William C. Brooks (“Brooks”) the amount of $160,000 (of his
aggregate severance payment of $320,000) out of proceeds from the sale of
Artwork and, to the extent that such amount is not paid in full on or before
December 31, 2011, UAHC may then pay the balance thereof to Brooks, at UAHC’s
option in cash, Artwork or a combination thereof, in accordance with that
certain Settlement Agreement and Mutual Full General Release, dated March 27,
2011, between UAHC and Brooks.
 
g. In the event that UAHC fails to pay St. George in cash in connection with an
exercise by St. George of its Put Option under the Voting and Standstill
Agreement between UAHC and St. George dated March 19, 2010, as amended, then St.
George’s remedies for such nonpayment shall not include attaching or levying
upon the Artwork or the Tennessee Escrow until UAHC has paid to STEP, on behalf
of the STEP Parties, the remaining balance of the amount owed pursuant to
Section 2(f) above.  The Parties acknowledge that nothing in this Section 2(g)
shall restrict the rights of St. George to exercise its Put Option under, or to
amend, such Voting and Standstill Agreement.
 
h. The STEP Parties agree to deliver, and to cause their respective Principals
and Affiliates to deliver, at the Closing, to UAHC at 303 E. Wacker Drive, Suite
1200, Chicago, IL 60601, at their expense, all files, notes, memoranda and other
documents prepared in connection with, or otherwise relating to, any of the
Litigation, whether in electronic media or otherwise, except for any such
documents as are subject to attorney-client or attorney work-product privilege
(the “Litigation Documents”).  The STEP Parties further agree that they shall
not, and that they shall cause their respective Principals and Affiliates not
to, keep any copies of any documents required to be delivered pursuant to the
preceding sentence.
 
i. The Parties agree to file, at the Closing, a joint motion to dismiss with
prejudice the Litigation that is presently on appeal, with each Party to bear
its own expenses, costs and fees incurred therein.
 
j. Galloway agrees to resign from the Board, effective as of the Closing.
 
3. Negative Covenants.  Each of the STEP Parties, jointly and severally,
covenants and agrees that it, he or they (and its, his or their respective
Principals and Affiliates) shall not, during the period commencing on the
Effective Date and terminating on the twentieth (20th) anniversary of the
Effective Date (unless terminated sooner by UAHC in its sole discretion),
directly or indirectly (by trust, assignment of beneficial interest or
otherwise), alone or in concert with others, unless specifically requested in
writing by UAHC or by a resolution of a majority of the members of the Board:
 
a. purchase or otherwise engage in any transaction with respect to, whether in
the open market or otherwise, any shares of common stock or other securities of
UAHC (“Shares”) or any derivative securities relating to Shares, including
without limitation any option or other security, instrument or arrangement to
take a long or short investment position in Shares;
 
b. effect, seek, offer, engage in, propose (whether publicly or otherwise) or
cause or participate in, or assist any other Person to effect, seek, engage in,
offer or propose (whether publicly or otherwise) or participate in:
 
(i) any exchange offer, merger, consolidation, share exchange, business
combination, recapitalization, restructuring, liquidation, dissolution or other
extraordinary transaction involving UAHC or any of its subsidiaries or any
material portion of its or their business or any purchase of all or any
substantial part of the assets of UAHC or any of its subsidiaries or any
material portion of its or their business;
 
(ii) any “solicitation” of “proxies” (as such terms are used the proxy rules of
the Securities and Exchange Commission (the “SEC”), but without regard to the
exclusion set forth in Section 14a-1(1)(2)(iv) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) from the definition of “solicitation”)
with respect to UAHC or any of its Affiliates or becoming a “participant” in any
“election contest” (as such terms are used in the proxy rules of the SEC) with
respect to UAHC or any of its Affiliates;
 
c. propose any matter for submission to a vote of shareholders of UAHC or call
or seek to call a meeting of the shareholders of UAHC;
 
d. seek election to the Board (unless specifically requested in writing by
UAHC), seek to place a representative or other nominee on the Board or seek the
removal of any Director;
 
e. take any other action to seek to affect the control of the management or
Board of UAHC or any of its Affiliates, including publicly suggesting or
announcing its willingness to engage in or have another individual, business
entity or other organization (“Person”) engage in a transaction that could
reasonably be expected to result in a transaction of the type described in
Section 3(b)(i);
 
f. enter into any discussions, negotiations, arrangements or understandings with
any Person with respect to any of the foregoing, or advise, assist, encourage or
seek to persuade others to take any action with respect to any of the foregoing;
with respect to UAHC or the Shares, (i) otherwise communicate with UAHC’s
shareholders or others pursuant to Rule 14a-1(1)(2)(iv) under the Exchange Act,
(ii) participate in, or take any action pursuant to any “shareholder access”
proposal that may be adopted by the SEC, whether in accordance with proposed
Rule 14a-11 or otherwise, or (iii) conduct any nonbinding referendum;
 
g. make any statement or disclose to any Person, or otherwise induce, encourage,
discuss or facilitate, any intention, plan or arrangement inconsistent with the
foregoing or which would result in UAHC or any of its Affiliates to be required
to make any such disclosure in any filing with a governmental entity or being
required to make a public announcement with respect thereto;
 
h. bring any action or otherwise act to contest the validity of this section or
seek a release from the restrictions contained in this section;
 
i. request UAHC or any of its Affiliates, directors, officers, employees,
representatives, advisors or agents, or any Party, directly or indirectly, to
amend or waive this section, the Charter or the By-laws (or similar constituent
documents) of UAHC or any of its Affiliates;
 
j. bring any suit, action, complaint or claim, whether in law or equity, or
participate in any class action, claim or suit, or derivative action, claim or
suit, or initiate contact with any third party, including without limitation any
regulatory or other governmental authority, on any matter pertaining to the
business or affairs of UAHC, its subsidiaries or its Affiliates, or to the
conduct or duties of any of their directors, officers, employees, agents,
consultants or auditors; or
 
k. take any action that would require UAHC to make an announcement regarding any
of the foregoing actions set forth in this Section 3.
 
4. Representations and Warranties.
 
a. Each STEP Party represents and warrants that such STEP Party has full power
and authority to enter into this Agreement, to perform its, his or their
obligations under this Agreement, and to consummate the transactions
contemplated by this Agreement; and
 
b. Each UAHC Party represents and warrants that such UAHC Party has full power
and authority to enter into this Agreement, to perform its, his or their
obligations under this Agreement, and to consummate the transactions
contemplated by this Agreement.
 
c. STEP and Galloway, jointly and severally, represent and warrant that Galloway
and entities he directly or indirectly controls, including STEP, together with
Herman, own 774,151 shares of UAHC common stock free and clear of any liens or
other encumbrances, and may transfer such shares without restriction.
 
d. STEP and Galloway, jointly and severally, represent and warrant that no STEP
Party, and none of the Principals and Affiliates of any STEP Party, owns,
directly or indirectly, beneficially or otherwise, any shares of common stock of
UAHC other than the 774,151 shares of UAHC common stock that are to be purchased
by St. George pursuant to the Stock Purchase Agreement.
 
e. STEP, Herman and Galloway, jointly and severally, on behalf of themselves and
each STEP Party, represent and warrant that they have delivered all of the
documents and materials to UAHC as contemplated by Section 2(h) above, and have
not retained any copies of such documents and materials, except as permitted by
Section 2(h).
 
5. Statement of Understanding.  By executing this Agreement, each Party
acknowledges that: (a) it has been advised by virtue of this part of the
Agreement to consult with an attorney regarding the terms of this Agreement; (b)
it has consulted with, or had sufficient opportunity to consult with, an
attorney of its own choosing regarding the terms of this Agreement; (c) it has
read this Agreement and fully understands the terms of this Agreement and their
import; (d) the consideration provided for herein is good, valuable and
sufficient; and (e) it is entering into this Agreement voluntarily, of its own
free will, and without any coercion, undue influence, threat, or intimidation of
any kind.
 
6. Notice.  Any notice required under this Agreement shall be provided by
facsimile and first class mail as follows.
 
a. If to any STEP Party, to:
 
Gary Herman
 
c/o Galloway Capital Management LLC
 
720 Fifth Avenue, 10th Floor
 
New York, NY  10019
 
Facsimile No.: (212) 247-1498
 
With a copy to:
 
Thomas J. Fleming
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY  10022
Facsimile No.: (212) 451-2222


b. If to any UAHC Party, to:
 
John M. Fife
 
c/o United American Healthcare Corporation
 
303 East Wacker Drive, Suite 1200
 
Chicago, IL 60601
 
Facsimile No.: (312) 819-9701
 
With a copy to:
 
Eric M. Fogel
Lathrop & Gage LLP
100 N. Riverside Plaza, Suite 2100
Chicago, IL  60606
Facsimile No.: (312) 920-3301
 
7. Closing.  At a closing to occur via electronic means of communication within
one day after the Effective Date (the “Closing”):
 
a. The Parties shall deliver to each other (i) the executed Agreement, (ii) the
executed dismissal with prejudice of the Litigation, in the form attached as
Exhibit B to this Agreement (and shall cooperate to file promptly such
dismissal), the executed Stock Purchase Agreement, in the form as Exhibit C to
this Agreement;
 
b. St. George shall deliver, by wire transfer of immediately available funds,
the amount of $155,697.25 to an account designated in writing by the Sellers’
Representative (as defined in the Stock Purchase Agreement) on behalf of the
STEP Parties from which St. George is purchasing an aggregate of 774,151 shares
of UAHC common stock pursuant to the Stock Purchase Agreement;
 
c. UAHC shall deliver, by wire transfer of immediately available funds, the
amount of $5,000 to an account designated in writing by STEP, on behalf of the
STEP Parties;
 
d. St. George shall deliver, by wire transfer of immediately available funds,
the amount of $230,409.64 to an account designated in writing by STEP, on behalf
of the STEP Parties;
 
e. The STEP Parties shall deliver to St. George 774,151 shares of UAHC common
stock either electronically to an account specified by St. George or in
certificated form, with properly executed endorsements or assignments;
 
f. The STEP Parties shall deliver to UAHC all of the Litigation Documents; and
 
g. Galloway shall execute and deliver to UAHC a letter declaring his resignation
from the Board, effective immediately.
 
8. Non-Disparagement.
 
a. Each STEP Party agrees that it, he or they shall not (and shall cause each of
its, his or their Principals and Affiliates not to) make any statements, written
or verbal, or cause or encourage others to make statements, written or verbal,
that defame, disparage or in any way criticize the personal or business
reputation, practices, or conduct of any of the other Parties.  Each STEP Party
acknowledges and agrees that this prohibition extends to statements, written or
verbal, made to anyone, including but not limited to the news media, customers
or potential customers, industry analysts, competitors, strategic partners,
vendors, employees (past and present) and clients (past and present).  Each STEP
Party generally retracts all allegations made against each UAHC Party and each
officer and director of UAHC brought by the STEP Parties during 2007, through
and including 2011.
 
b. Each UAHC Party agrees that it, he or they shall not (and shall cause each of
its, his or their Principals and Affiliates to) make any statements, written or
verbal, or cause or encourage others to make statements, written or verbal, that
defame, disparage or in any way criticize the personal or business reputation,
practices, or conduct of any of the other Parties.  Each UAHC Party acknowledges
and agrees that this prohibition extends to statements, written or verbal, made
to anyone, including but not limited to the news media, customers or potential
customers, industry analysts, competitors, strategic partners, vendors,
employees (past and present) and clients (past and present).  Each UAHC Party
generally retracts all allegations made against each STEP Party and their
respective Principals and Affiliates brought by the UAHC Parties during 2007,
through and including 2011.
 
9. Non-Circumvention.
 
a. Each STEP Party agrees that it, he or they shall not (and shall cause each of
its, his or their Principals and Affiliates not to) take any action that would
contravene or frustrate the purposes and intent of this Agreement, including
without limitation the solicitation, aiding or abetting, or advising of any
third party to bring a claim, suit, demand or complaint, or to initiate or
conduct an investigation or hearing.  Each STEP Party represents that, to its,
his or their knowledge, no basis exists to initiate, commence or report any
actions or inactions, or series of actions or inactions, relating to any UAHC
Party (or any of its, his or their Principals and Affiliates), third party or
regulatory authority.
 
b. Each UAHC Party agrees that it, he or they shall not (and shall cause each of
its, his or their Principals and Affiliates not to) take any action that would
contravene or frustrate the purposes and intent of this Agreement, including
without limitation the solicitation, aiding or abetting, or advising of any
third party to bring a claim, suit, demand or complaint, or to initiate or
conduct an investigation or hearing.  Each UAHC Party represents that, to its,
his or their knowledge, no basis exists to initiate, commence or report any
actions or inactions, or series of actions or inactions, relating to any STEP
Party (or any of its, his or their Principals and Affiliates), third party or
regulatory authority.
 
10. Additional Representations and Covenants.  Fleming, on behalf of himself and
his law firm Olshan Grundman Frome Rosenzweig & Wolosky LLP, represents and
warrants that neither he nor his firm presently has any plans to bring any
claims on behalf of any client against any UAHC Party or any of its Principals
and Affiliates.
 
11. Liquidated Damages; Specific Performance.
 
a. The STEP Parties, on behalf of themselves and their respective Principals and
Affiliates, hereby agree that, if it, he or they (or any of their respective
Principals and Affiliates) breach(es) in any material respect any
representation, warranty, covenant or other provision in this Agreement, then
it, he or they will be liable to pay UAHC $623,681.52 in cash, not as a penalty
but as liquidated damages for the breach, with such payment to be made within 30
days after a final judgment establishing the breach has been rendered by a court
of competent jurisdiction.  If there is more than one breaching Party, the
obligation to pay liquidated damages will be joint and several.
 
b. The UAHC Parties, on behalf of themselves and their respective Principals and
Affiliates, hereby agree that, if it, he or they (or any of their respective
Principals and Affiliates) breach(es) in any material respect any
representation, warranty, covenant or other provision in this Agreement, then
it, he or they will be liable to pay STEP $623,681.52 in cash, not as a penalty
but as liquidated damages for the breach, with such payment to be made within 30
days after a final judgment establishing the breach has been rendered by a court
of competent jurisdiction; provided, however, notwithstanding anything to the
contrary contained herein, that any claim based on amounts owing pursuant to
Section 2(f) above shall only be for the amounts owing, and not for the
liquidation damages amount contained in this Section.  If there is more than one
breaching Party, the obligation to pay liquidated damages will be joint and
several.
 
c. The Parties hereby agree that each Party shall have the right to sue for
specific performance of this Agreement, as well as declaratory and injunctive
relief.
 
12. Non-Waiver.  One or more waivers of a breach of any covenant, term, or
provision of this Agreement by any Party shall not be construed as a waiver of a
subsequent breach of the same covenant, term or provision; nor shall it be
considered a waiver of any other then existing, preceding, or subsequent breach
of a different covenant, term, or provision.
 
13. Severability.  If any provision or term of this Agreement is held to be
illegal, invalid, or unenforceable, (a) such provision or term shall be fully
severable, (b) this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised part of this
Agreement, and (c) the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of each such illegal, invalid, or unenforceable provision or term, there
shall be added automatically as a part of this Agreement another provision or
term as similar to the illegal, invalid, or unenforceable provision as may be
possible and that is legal, valid, and enforceable.
 
14. Entire Agreement.  This Agreement constitutes the entire Agreement of the
Parties, and supersedes all prior and contemporaneous negotiations and
agreements, oral or written, regarding this matter.  All prior and
contemporaneous negotiations and agreements of any nature regarding the subject
matter of this Agreement are deemed incorporated and merged into this Agreement
and are deemed to have been abandon if not so incorporated.  No representations,
oral or written, are being relied upon by either Party in executing this
Agreement other than the express representations of this Agreement.  This
Agreement cannot be changed or terminated without the express written consent of
the Parties.
 
15. Authority.  The Parties hereby acknowledge and expressly warrant and
represent for themselves, and for their predecessors, successors, assigns, and
legal representatives, as applicable, that they (a) are legally competent and
authorized to execute this Agreement, (b) have not assigned, pledged, or
otherwise in any manner, sold or transferred, either by instrument in writing or
otherwise, any right, title, interest, or claim that they may have by reason of
any matter described in this Agreement, (c) have the full right and authority to
enter into this Agreement and to consummate the covenants contemplated herein,
and (d) will cooperate, execute and deliver such further documents and undertake
such further actions as may reasonably be required to effect any of the
agreements and covenants in this Agreement.
 
16. Assignment.  None of the STEP Parties may assign any of its, his or their
rights under this Agreement without the prior written consent of UAHC and the
Fife Parties.  None of the UAHC Parties or the Fife Parties may assign any of
its, his or their rights under this Agreement without the prior written consent
of STEP.
 
17. Counterparts.  It is understood and agreed that this Agreement may be
executed in multiple originals and/or counterparts, each of which shall be
deemed an original for all purposes, but all such counterparts together shall
constitute one and the same instrument.  Executed copies, facsimiles or imaged
copies of this Agreement shall have the same effect as an original.
 
18. Confidentiality.  The Parties agree to keep the terms of this Agreement,
including without limitation the amount of money paid hereunder, strictly
confidential and will not disclose such information to any other person or
entity; provided, however, that any Party may disclose such information to its
accountants, attorneys, and investors, or upon advice of counsel, where such
disclosure is required to comply with legal process or with a legal,
contractual, or regulatory reporting requirement.
 
19. Choice of Law; Venue.  Notwithstanding the place where this Agreement may be
executed by any of the Parties, or any other factor, all terms and provisions
hereof shall be governed by and construed in accordance with the laws of the
State of Illinois, applicable to agreements made and to be fully performed in
that State and without regard to principles of conflicts of law thereof.  Any
action brought to enforce, or otherwise arising out of, this Agreement shall be
brought only in the State and Federal Courts located in the County of Cook,
State of Illinois.  In any such action, the prevailing Party shall recover its
reasonable attorney fees and out of pocket disbursements.
 
20. Construction.  The Parties were each fully represented by counsel in
negotiating this Agreement.  The language of all parts of this Agreement shall
in all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any of the Parties.  As used in this Agreement, the
singular or plural number shall be deemed to include the other whenever the
context so indicates or requires.
 
21. Headings.  The headings of this Agreement are for purposes of reference only
and shall not limit or define the meaning of the provisions of this Agreement.
 
22. Principals and Affiliates.  Each Party, by signing below, hereby executes
this Agreement on behalf of itself, himself or themselves, and also for its, his
or their Principals and Affiliates, in each case intending for each of them to
be legally bound by this Agreement as if it, he or they were signatories to this
Agreement.  Each Party hereby agrees to cause its, his or their Principals and
Affiliates to comply with this Agreement and not to violate any of its, his or
their covenants under this Agreement.
 
[Signature Pages Immediately Following]
 
INTENDING TO BE LEGALLY BOUND, the undersigned Parties have executed this
Agreement as of the date first written above.
 


 


 
STRATEGIC TURNAROUND EQUITY PARTNERS, L.P. (CAYMAN)
 
By:
Galloway Capital Management LLC,
 its General Partner
     
By:
/s/ Gary Herman
 
Name:
Gary Herman
 
Title:
Managing Member










 
/s/ Bruce R. Galloway
Bruce R. Galloway










 
/s/ Seth Lukash
Seth Lukash












 
/s/ Gary L. Herman
Gary L. Herman
 





REXONGALLOWAY CAPITAL GROWTH, LLC
 
By:
/s/ Bruce R. Galloway
Name:
Bruce R. Galloway
Title:
Member












 
JACOMBS INVESTMENTS, INC.
 
By:
/s/ Bruce R. Galloway
Name:
Bruce R. Galloway
Title:
President












 
FBR, INC.
 
By:
/s/ Gary L. Herman
Name:
Gary L. Herman
Title:
President
 



UNITED AMERICAN HEALTHCARE CORPORATION
 
By:
/s/ John M. Fife
Name:
John M. Fife
Title:
President and Chief Executive Officer










 
/s/ Tom A. Goss
Tom A. Goss
 



ST. GEORGE INVESTMENTS, LLC
 
By:
Fife Trading, Inc., its Manager
     
By:
/s/ John M. Fife
 
Name:
John M. Fife
 
Title:
President










 
/s/ John M. Fife
John M. Fife
 









FIFE TRADING, INC.
 
By:
/s/ John M. Fife
Name:
John M. Fife
Title:
President
 









ILIAD RESEARCH AND TRADING, L.P.
 
By:
Iliad Management, LLC, its General Partner
     
By:
Fife Trading, Inc., its Manager
       
By:
/s/ John M. Fife
 
Name:
John M. Fife
 
Title:
President
 









ILIAD MANAGEMENT, LLC
 
By:
Fife Trading, Inc., its Manager
     
By:
/s/ John M. Fife
 
Name:
John M. Fife
 
Title:
President
 









CHICAGO VENTURE PARTNERS, L.P.
 
By:
Chicago Venture Management, L.L.C., its General Partner
     
By:
CVM, Inc., its Manager
       
By:
/s/ John M. Fife
 
Name:
John M. Fife
 
Title:
President
 



PULSE SYSTEMS CORPORATION
 
By:
/s/ Grayson Beck
Name:
Grayson Beck
Title:
CFO / Secretary
 







THE DOVE FOUNDATION
 
By:
/s/ James M. Delahunt
Name:
James M. Delahunt
Title:
Trustee








 
/s/ Thomas J. Fleming
Thomas J. Fleming, on behalf of himself and
Olshan Grundman Frome Rosenzweig & Wolosky LLP,
only for purposes of Section 10 and for no other provision
     






